 SOLAR AIRCRAFT COMPANY161indicated their desire to remain a part of the existing plantwideunit and the Regional Director is instructed to issue a certificationof results of election to that effect.[Text of Direction of Election omitted from publication.][The Board dismissed the petition in Case No. 4-RC-2250.]SOLARAIRCRAFTCOMPANYandINTERNATIONALASSOCIATION OFMACHINISTS,DISTRICT LODGE No. 50,PETITIONER.CaseNo.-21-RC-3493.July 12,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Irving Helbling,hearing officer.'The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit limited to all of the Employer's qualitycontrol analysts at its San Diego, California, plant.The Petitionerasserts that this group of employees constitutes a residual unit whichhas a strong community of interest with the employees it alreadyrepresents.The Employer contends that the requested unit is in-appropriate for the purposes of collective bargaining because it con-stitutes only a portion of the employees who do the same or relatedtype of technical work.The Petitioner has been the certified bargaining agent for the Em-ployer'sproduction and maintenance employees since 1943. InAugust 1953, the Petitioner was certified as bargaining representativefor the Employer's tool planners, on the basis of a stipulated unit.The tool planners were subsequently covered by the contract between1At the hearing the petition was amended to show the correct name of the Employer.The hearing officer referred to the Board the Employer's motion todismiss the petition.For the reasons statedinfra,this motion is hereby granted.109 NLRB No. 23. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer and the Petitioner, and are presently part of theoverall bargaining unit.3The Employer's plant is set up, for administrative purposes, inmany different divisions.The project planners, who work underthe supervision of the production engineer, supervise the manufactureof certain articles, which are designated as projects.The first respon-sibility of the project planner is to establish a quotation for biddingon a new contract. If the Employer receives the contract, the projectplanner has the responsibility of seeing that the product is madewithin the quotation stipulations.In order to establish the estimatedcost of a product, and to aid him in preparing a basic plan by whichthe article is manufactured, he works with various engineers, analysts,planners, and control personnel in different divisions.4They workas one functional group in gathering and compiling data in connectionwith the project to accomplish the overall purpose that the projectplanner coordinates, without regard to departmental organization .5The quality control analysts contribute information on gaging, bestmethods for inspection, and the points at which inspection can be mostefficiently incorporated.They provide analysis of the capabilities ofmachines and processes where required, and work with the projectplanner in establishing check charts, sampling plans, control charts,and such other quality control devices as are applicable to the plant.There are eight quality control analysts who work in the qualitymethods section of the quality control division.There are also 2record clerks, 1 clerk-stenographer, and 1 statistician working in thisdepartment.All work under the separate supervision of the super-visor of the quality methods section, who is responsible to the man-ager of the quality control division.The quality methods section wasformed as a new department in 1950.1All but one of the presentquality control analysts were promoted to these jobs from the in-spectors classification.The purpose of the quality control analysts is to analyze qualityrequirements of products, and establish appropriate means for theircontrol.They prepare and maintain inspection check charts, anddevelop and administer procedures for statistical sampling inspection 73 The Petitioner represents 1,785 of the 2,684 employees working at the Employer's SanDiego plant4 These groups are all technical and professional advisory personnel.They includemethods analysts,production engineers,tool engineers,weld technicians, quality controlanalysts,metallurgists,laboratory technicians,scheduling supervisors,tool schedulers, tooldesigners,spare parts analysts,the project engineer,design engineers,procedures analysts,quotation analysts,and process engineers.5All of these groups do not necessarily work with each other on every project.6The purpose of this section is to establish a set of inspection criteria, instructions,and directives to assure that the project,as set up by the project planner, is carried outin compliance with the contract requirements.7 The check charts and sampling plans, which are inspection orders, are used by theinspectors to guide them in their work SOLAR AIRCRAFT COMPANY163In order to determine whether a check chart or sampling plan typeof inspection is to be used for a particular part or project, the qualitycontrol analyst must have a thorough knowledge of statistical andsampling methods.The check chart tells the inspector what parts he is to inspect, thesequence in which the items are to be inspected, the methods by whichthe inspection is to be made, the allowable tolerances, and the inspec-tion classification,which may be critical, major, or minor. Thequality control analyst has almost complete discretion in the deter-mination of most of these items.He determines at what point duringthe manufacturing operations the product will be inspected, and thedegree of inspection that will be performed on each characteristic.Recommendations as to the number of inspectors to be used on anyparticular project are made to the manager of quality control andthe project manager.Depending upon the inspection method used,the quality control analyst is able to determine, on the basis of hisstatistical background, what the probabilities of rejections are.Before a quality control analyst prepares a check chart, he mustreview all engineering specifications and design drawings and di-rectives pertinent to the particular contract involved.He must com-pare this data with the manufacturing instructions and travelers de-veloped by the project engineer. In order to determine the inspectionmethod to be used, he must have a knowledge of the sequence of manu-facturing systems.He also must have a thorough knowledge of in-spection tools, gages and fixtures, production tools and jigs, and mustbe able to understand drawings that pertain to the design of the tools.The quality control analyst must ascertain whether the Employer hasthe necessary tools, and also the adequacy of the tools to perform theparticular functions which he has determined have to be performed,in the most economical means possible.He therefore must be ableto understand the capabilities and limitations of all forms of inspec-tion tools.If it develops that the necessary tools are not available,the quality control analyst requests that they be ordered, outlining therequirements in detail.In connection with the quality control analyst's work in the prepa-ration of check charts and sampling plans, it is necessary for himto be able to understand, analyze, and interpret the documents withwhich he must work, such as engineering drawings, prints, and engi-neering change orders, and Government and customer specifications.He must understand technical language as it applies to these docu-ments, and must be able to adapt the information contained in thesedocuments for his purposes. In order to perform his work properly,the quality control analyst must be able to understand and applytechniques of statistical analysis and statistical quality control to the334811-55-vol. 109-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's processes aHe must be able to install and operate controlsystems with the necessary control charts.He must know the pur-pose and jobs of many other sections in the plant, including the engi-neering sections, and must have a knowledge of the construction, op-eration, and performance of plant equipment.The quality controlanalyst must be able to determine the variations of machine capacity,and determine if a machine is capable of producing the product with-in the limitation of a particular specification.The quality controlanalysts apply control charts, such as average, range, and distribu-tion charts, to the manufacturing processes, and determine from thesecharts whether the processes are under control.Where correctiveaction of repetitive types of discrepancies is required,it sometimes isnecessary to take a statistical test of the repetitive discrepancy to de-termine what corrective action can be taken from the standpoint ofstatistical quality control.This work is done by the quality controlanalysts.Theyalsoinitiate preventative measures to preclude therecurrence of poor quality, by the use of statistical control methods.In connection with their work, the quality control analysts makeweekly or monthly reports, depending upon the particular circum-stances, on product quality in the various production departments,both in the form of graphs and written reports.Two of the quality control analysts make studies to determine thetime consumption in each inspection operation.They determine howmany men it should take in a production line to inspect the productthrough its various stages of manufacture.The study considers anypossible duplication of effort, in order to minimize the amount of in-spection cost thatgoesinto the product.Such time studies of eachoperation are necessary in order for the Employer to establish its re-quired manpowerneeds.They also make studies to determine properinspection methods and techniques, in order to assure quality com-pliance of the product.Time studies of each operationare also madeby these employees in order to work out production problems thatdevelop in the production and inspection process.When bottlenecksdevelop, they make a study to determine if procedures are being ade-quately followed.These two quality control analysts work closelywith the procedures analyst to coordinate quality control proceduresfrom the corporate staff level to the divisional quality control level.They write administrative procedures for the quality control manualthat is used b—v the other quality control analysts and by quality con-trol inspection supervisors.If the Employer has a problem from thestandpoint of the cost factor, one of these two qualitycontrol ana-8 The Employer uses the statistical quality control method because it permits the draw-ing of a conclusion as to the acceptance or rejection of a large lot of the Employer's prod-uct by evaluating only a smaller portion of the lot. It is an economical means by whichthe Employer can assure the quality level it considers satisfactory for the product. SOLAR AIRCRAFT COMPANY165lysts go into the department involved to determine where the dupli-cation of inspection operations is being performed.In the course of their work, the quality control analysts find itnecessary to discuss problems with the Employer's technical and pro-fessional employees in other departments, including project planners,production methods analysts, process engineers, tool engineers, proj-ect engineers, weld technicians, procedures analysts, and spare partsanalysts .9They have very little contact with production and main-tenance personnel, other than production supervisors, and to someextent inspectors.Their associations are almost completely with thepersonnel who develop manufacturing sequences and procedures toproduce the products. If the production sequence which has beenoutlined by the project planners does not conform to good inspectionstandards, the quality control analyst recommends changes in it tothe project engineer.The quality control analysts work with theproject planner in connection with a particular project or part towhich he has been assigned, from the beginning of the job at thesales order or estimating stage, until the production is completed.In connection with purchase orders, any form of process specifica-tions or metallurgical control specifications are discussed with projectplanners or process engineers, to be sure that the Employer's facili-ties are adequate to give the quality insurance they need.The Employer has a policy of upgrading employees into technicalclassifications before hiring from the outside.It has a job evaluationplan for office and technical employees, which is different from thatused in the evaluation of factory jobs.Quality control analysts areevaluated under this plan.The requirements for the job of qualitycontrol analyst are education or training equivalent to 2 years ofcollege, a good knowledge of product and tooling inspection, qualitycontrol, methods and time-study work, and ability to plan and followup quality requirements.All but one of the quality control analystshave taken courses in statistical quality control, mathematics, basicblueprint reading, and in other subjects related to their work.TheEmployer provides statistical courses which are available to allemployees.On the basis of the above facts and the entire record, we find thatthe quality control analysts are clearly technical employees.10Wedo not believe that the interests of the quality control analysts, whomthe Petitioner seeks to represent, are so distinguishable from those ofthe Employer's other technical employees to warrant establishing0Not all of the quality control analysts have contacts with all ofthese technical andprofessional employees.All of them, however, do come into contact with at least theproject planner, tool engineers, and processing engineers.10 Cf.Curtiss-Wright Corporation,Metal Processing Division,103 NLRB 458;WesternElectric Company, Incorporated,100 NLRB 420. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem in a separate unit for the purposes of collective bargaining."We therefore find that the requested unit, limited to a segment ofthe Employer's technical employees, is inappropriate for the pur-poses of collective bargaining.32Accordingly, we shall dismiss thepetition.[The Board dismissed the petition.]11There are approximately 347 analysts,planners,and control personnel`working at theplant who are not represented by any labor organization.12E.I.DuPont de Nemours and Company,Inc., Construction Div'sion,Savannah RiverPlant,107 NLRB 734;Palmer Manufacturing Corporation,105 NLRB 812;LadishCo., 100NLRB 159.SPARTAN CAFETERIA CORPORATIONandHOTEL AND RESTAURANT EM-PLOYEES AND BARTENDERS INTERNATIONAL UNION, LOCAL 135, PE-TITIONER.Case No. 16-RC-1468.July 13,1954Decisionand OrderUpon a petition'duly filed under Section 9 (c) of the National LaborRelationsAct, ahearing was held before Marvin L. Smith,Jr., hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case,the Board finds :The Employer is engaged at Tulsa, Oklahoma,in the retail sale offood in its cafeteria to the general public.During the last year, it.made purchases of $187,281,of which approximately$18,703 was fromout-of-State;while its total sales of $377,000 were all made within theState.The Employer was operated as a unit of Spartan AircraftCompany, herein called Spartan,from. 1941 until April29,1954, whenitwas separately incorporated as a wholly owned subsidiary.TheEmployer contends that the Board should not assert jurisdictionherein because its operations are wholly local in nature and have al-ways been separate from those of Spartan.On the other hand, thePetitioner argues that the Employer is an integral part of Spartanover which the Board concededly has jurisdiction.2The Employer's cafeteria is locateddirectlyacross from the munic-ipal airport and within a short distance of Spartan's aviation schooland a mile from its plant.It was constructed in 1941 primarily be-cause, under Spartan's military contractswith the UnitedStates Gov-ernment, Spartan was required to feed students attending its aviation1 The name of the Employer as it appears in the petition was amendedto theabove form-2 SpartanAircraftCompany manufactures and sells house trailers.During the pastyear it,shipped out and`receivedfrom out-of-,State, iweach instance, goods valued in excessof $960,000.The Employer concedes, and%wefind, that Spartan.is engaged!in commercewithin themeaning ofthe Act.109 NLRB No. 30.